DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
	Claims 3, 5-7, 9-12, 15-18, 20, 24, 25, 28, 30, 31 and 36 are pending in the application.
This action is in response to applicants' amendment dated June 2, 2021.  Claims 3, 24 and 31 have been amended, claims 4, 13, 22 and 32-35 have been canceled and claim 36 is newly added.
Response to Amendment
Applicant's arguments filed June 2, 2021 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 2) in the last office action, which is hereby withdrawn.

With regards to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 4) in the last office action, the applicant's arguments have been fully considered, however they were not found persuasive.  The applicants’ stated that the amide linker is described in the originally filed application, at paragraph [0073] (see US publication 2019/0345179) and that paragraph [0073] teaches that “… the remaining carboxylic acid group (e.g. the benzoic acid moiety) may…”.  However, the repeating group where q is 1 or 

    PNG
    media_image1.png
    258
    243
    media_image1.png
    Greyscale
but only -C(=O)-NHR”, thus there is no description in the specification for the -C(=O)-OH(NHR”) in this formula.
Claims 3-7, 9-13, 15-18, 20, 22, 24, 25, 28 and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For reasons of record and stated above.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 5) in the last office action, which is hereby withdrawn.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 6) in the last office action, which is hereby withdrawn.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 7) in the last office action, which is hereby withdrawn.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 8) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 9a), b), c), d) and g) in the last office action, which are hereby withdrawn.  However, with regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 9e) and f) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.
e)	The applicants’ stated that 3-amino-1-hydroxypropylidene-1 is an amino bisphosphate suitable for use as claimed and that for clarification, claim 31 has been amended to insert a comma between 3-amino-1-hydroxyproplidene-1 and 1-bisphosphonic acid.  However, 3-amino-1-hydroxypropylidene-1 is not an amino bisphosphonate.
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for reasons of record and stated above.
f)	The applicants’ stated that 1-bisphosphonic acid is an amino bisphosphate suitable for use as claimed and that for clarification, claim 31 has been amended to insert a comma between 3-amino-1-hydroxyproplidene-1 and 1-bisphosphonic acid.  However, 1-bisphophonic acid is not an amino bisphosphonate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624